Citation Nr: 9910835	
Decision Date: 04/20/99    Archive Date: 04/30/99

DOCKET NO.  97-08 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 1991) for bladder dysfunction, bowel 
dysfunction, sexual dysfunction, and removal of left 
testicle.

2.  Entitlement to a higher rate of special monthly 
compensation based on a higher level of aid and attendance 
under 38 U.S.C.A. § 1114(o) (West 1991 & Supp. 1998).



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1952 to 
August 1955 and from February 1960 to January 1966.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1995 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO denied 
entitlement to compensation for bladder condition resulting 
from VA hospitalization under 38 U.S.C.A. § 1151 and denied 
entitlement to special monthly compensation under 38 U.S.C.A. 
§ 1114(o) based on a higher rate of aid and attendance.

In the rating decision on appeal, the RO denied service 
connection for acute epididymitis as secondary to the 
service-connected loss of use of both feet, postoperative 
residuals, bilateral pes planus with bilateral triple 
arthrodesis, bilateral pseudoarthrosis talo navicular area, 
left tibial nerve neurolysis, dysphesia left foot with tender 
scars and bilateral ischial weight bearing braces.  In the 
May 1996 RO hearing, the appellant withdrew this claim.  
Thus, the claim is no longer on appeal.


FINDINGS OF FACT

1.  Competent evidence attributing the appellant's bladder 
dysfunction, bowel dysfunction, sexual dysfunction, and 
removal of left testicle to his treatment at a VA medical 
facility has not been presented.

2.  The appellant is in receipt of special monthly 
compensation pursuant to 38 U.S.C.A. § 1114(l) on account of 
loss of use of both feet.

5.  The appellant does not have paralysis of both lower 
extremities together with loss of anal and bladder sphincter 
control due to service-connected disability.  


CONCLUSIONS OF LAW

1.  The appellant has not submitted a well-grounded claim of 
entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 1991) for bladder dysfunction, bowel 
dysfunction, sexual dysfunction, and removal of left 
testicle.  38 U.S.C.A. § 5107 (West 1991).

2.  A higher rate of special monthly compensation due to 
paralysis of both lower extremities together with loss of 
anal and bladder sphincter control is not warranted.  38 
U.S.C.A. §§ 1114(o), 5107(b) (West 1991 & Supp. 1998); 38 
C.F.R. §§ 3.350, 3.352 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Basically, the appellant contends that he developed bladder, 
bowel, sexual dysfunctions and had his left testicle removed 
following VA hospitalization in December 1973, which he feels 
are related to his hospitalization at that time.  He further 
contends that he warrants a higher rate of special monthly 
compensation because he has paralysis of both lower 
extremities together with loss of anal and bladder sphincter 
control.  The appellant is aware that in order to warrant the 
higher rate of special monthly compensation, he must win his 
38 U.S.C.A. § 1151 claim.

It must be noted that in an August 1974 rating decision, the 
RO denied compensation for suprapubic cystostomy under 
38 U.S.C.A. § 351 (now 38 U.S.C.A. § 1151).  Based on 
specific allegations, different impairments and a change in 
the law, this is considered a new claim.

An undated VA hospitalization summary report appears to be 
related to the appellant's admission in December 1973.  The 
VA examiner who dictated this summary was Dr. M.  He noted 
the appellant's medical history and some of the prior 
hospitalizations.  The VA examiner stated that the appellant 
had complained of low back pain since the early 1960s and 
that the pain was responsive to bedrest and back brace.  The 
VA examiner noted that the appellant underwent a triple 
arthrodesis of the ankles in 1972 and complained of increased 
aggravation of his low back pain intermittently since that 
time.  His physical examination on admission was 
unremarkable.  The neurological examination showed no 
significant back tenderness.  Motor examination showed him 
unable to lift both legs well off the bed and good strength 
in both lower extremities.  Sensory examination disclosed 
that the appellant claimed complete anesthesia below a level 
of approximately T7 to T8 and a partial hypesthesia below C5 
bilaterally.  The appellant had intact proprioception 
faculties, however, the VA examiner noted that deep tendon 
reflexes were found to be 2+ and symmetrical except for 
bilaterally absent ankle jerks.  The admitting impression was 
questionable hysteric hypesthesia.

Following admission, his routine hematologic studies, chest 
x-ray, and EKG were all within normal limits.  His neurologic 
symptoms and deficits quickly cleared during admission.  On 
December 30, the appellant suddenly spiked a fever and was 
found to have a very tender left testicle, as well as 
tenderness in the suprapubic area.  He was seen by surgery 
consult who first suggested urinary tract infection with 
epididymitis.  This diagnosis was confirmed and the appellant 
was placed on Gentamicin therapy.  He was then seen by the 
genitourinary system service for epididymitis and urinary 
tract infection.  He was transferred to the urology service 
for further treatment of his epididymitis.  At the time of 
his discharge from neurosurgical service, the appellant had 
no significant hypesthesia and although complaining 
intermittently of low back pain, his neurological problems 
were not significant at that time.  The diagnosis was acute 
epididymitis.

In a copy of the above VA hospitalization summary report, 
handwritten notes were added.  The diagnosis of acute 
epididymitis was crossed out and handwritten was "1) 
neuropathy in both legs secondary . . . [illegible]" and 
"2) acute epididymitis after (3)."  The (3) was drainage of 
infected [illegible] wounds on left leg medially."  The 
handwritten date was January 14, 1974.  

In an addendum on a VA hospitalization summary report, which 
showed an admission date of December 5, 1973, the VA examiner 
noted that the initial summary was dictated by Dr. M. and 
that the appellant had been transferred to urology on January 
6, 1974, because of his left epididymitis and his bout of 
acute urinary retention.  The VA examiner noted that the 
appellant was treated conservatively with antibiotics and 
bedrest and ice, but that the appellant did not improve 
significantly.  Therefore, on January 16, 1974, the appellant 
underwent a left vesicular exploration, biopsy of the left 
testicle, and suprapubic cystostomy.  He tolerated the 
procedure well.  The biopsy returned as inflammatory tissue 
with no evidence of a tumor.  The testicle was left 
indwelling and a suprapubic cystostomy was done in order that 
they could remove the Foley catheter.  The appellant did 
fairly well after this, only having some clots and some 
bleeding which abated with catheter traction.  
Postoperatively, the appellant did well.  His suprapubic tube 
worked well without drainage in the suprapubic area.  His 
epididymitis abated, and thus the appellant was ready for 
discharged on February 1, 1974.  The VA examiner noted that 
there was a placement problem, and the appellant was 
evaluated by both orthopedics and social service and finally 
placement was found in the extended care unit.  At present, 
the appellant was waiting for placement in that unit.  The 
diagnoses were neurogenic bladder, urinary retention, 
prostatitis, and left epididymal orchitis.

VA inpatient treatment reports reveal that on December 30, 
1973, the appellant had been complaining of abdominal pain 
since the morning.  Abdominal films were within normal 
limits.  Pus was noted to be oozing around the Foley 
catheter.  The VA examiner stated that the appellant would be 
treated for urinary infection.  That same morning, a VA 
examiner was called to see patient of neurosurgery "as a 
favor."  The appellant's fever was reported to be 102.  The 
appellant complained of severe suprapubic pain and lower 
abdominal and flank pain radiating to both testicles and 
urethra.  The appellant stated that it hurt for him to cough 
and when he voided.  On physical examination, there was 
tenderness on lower abdomen.  The appellant was very tender 
on suprapubic area.  The testicles were exquisitely tender to 
touch.  This catheter in the morning had revealed pus and the 
appellant was on penicillin.  The impression was urinary 
tract infection, epididymitis, and probably prostatitis.  
Later that day, it was noted that the pain was limited to the 
low abdominal suprapubic area, left greater than right, and 
to testicles, left greater than right.  The impression was 
urinary tract infection.

In a VA hospitalization summary report, which showed the 
admission date as December 5, 1973, and discharged date of 
May 16, 1974, the VA examiner noted that the appellant was 
transferred to the extended care unit on February 27, 1974.  
The VA examiner noted that the appellant had a suprapubic 
cystostomy and was confined to a wheelchair and was receiving 
corrective therapy.  The VA examiner stated that the 
appellant was also followed by genitourinary and orthopedics 
services.  The appellant continued to improve attending 
physiotherapy for a good six months and was discharged with 
an orthopedic appointment in three months and a genitourinary 
system appointment in six months.  The VA examiner stated 
that the appellant would continue to receive corrective 
therapy and transportation as needed.

In a January 2, 1974, VA inpatient treatment report, the VA 
examiner noted that the appellant had an indwelling Foley 
catheter and a urinary tract infection with acute left 
epididymoorchitis.  The VA examiner stated that the Foley 
catheter was changed on December 30th and was presently 
functioning well.  The impression was urinary tract 
infection, left epididymoorchitis, and urethritis.  The VA 
examiner noted to rule out neurogenic bladder.

In a January 18, 1974, clinical record, the results of the 
left testicle biopsy revealed chronic orchitis, left, and 
aspermatogenesis with few or no spermatogenis cells.  The 
operation report, dated January 18, 1974, indicated that the 
operation was performed on January 16, 1974.  The VA examiner 
noted that the appellant was seen because of urinary 
retention secondary to neurogenic bladder because of a cord 
lesion the patient had in war.  The VA examiner noted that an 
indwelling catheter was placed on admission but after the 
appellant had developed acute orchiepididymitis.  The 
appellant was treated with antibiotics, scrotal suspension, 
and ice, and did not recover as it should because the scrotum 
continued to be swelling with much pain for two weeks.  It 
was decided that the appellant's testicles would be explored.

The procedure done at that time was a suprapubic cystostomy 
and exploration of the left testicle and a biopsy of the left 
testicle.  The VA examiner stated that cystostomy was done 
with no problems.  The appellant's left testicle was taken 
out of the scrotum.  The VA examiner noted that the left 
testicle was found to have an inflamed reaction and that a 
biopsy was done.  The VA examiner stated that the left 
testicle was put in again and the wound was closed.  The 
appellant was noted to have tolerated the procedure well and 
taken to the recovery room in good condition.  

An operation report, dated March 20, 1974, revealed that the 
appellant underwent a cystoscopy on that day.  The VA 
examiner stated, "This is a 40-year[-]old white male with a 
neurogenic bladder who entered the hospital in acute urinary 
retention and back pain."  The VA examiner noted that a 
urethral catheter was placed and that the appellant developed 
epididymitis which was subsequently explored and that a 
suprapubic cystostomy was placed at that time.  The VA 
examiner stated that the appellant was being evaluated for 
obstructive uropathy.  A cystoscopy was performed.  

The Board notes that there are no medical records in the 
claims file between 1980 and 1997.  The appellant had a Board 
hearing in October 1998, where he stated that the doctors he 
had seen during that time had died and that their medical 
records could not be obtained.

In a July 1995 medical opinion, a VA examiner stated the 
following, in part:

Review of the hospital summary December 
1973 to February 1974 from the Miami VA 
Medical Center indicates that the veteran 
while hospitalized for n[eu]rological 
evaluation developed acute epididymitis 
and urinary retention.  The former was 
treated with antibiotics and a subsequent 
vesicular exploration and testicular 
biopsy were benign.  The cystostomy was 
done to relieve the urinary retention.  
In a letter to Sen. Nunn[,] dated June 8, 
1994, he states he had this for two 
years.  There are no records on file of 
when it was removed.  At a VA 
[examination] in December 1993, it is 
noted that he is wearing a catheter; it 
is assumed to be urethral, since the 
suprapub[]ic cystostomy scar is described 
and noted to be healed.

The suprapub[]ic cystostomy was performed 
for acute urinary retention; that is 
acceptable procedure.  The record does 
not indicate the site of obstruction to 
urinary emptying.  In later VA 
[examinations] he is noted to have had a 
"neurogenic bladder" at that time.  
That may well have been the indication of 
the procedure rather than the result of 
[i]t.

Since the veteran has an undiagnosed 
neurologic disability affecting both 
lower extremities, it is much more 
likely, and probable, that the same 
process has caused his bladder 
difficulties.

(Emphasis in original.)

The appellant had an RO hearing in May 1996.  He stated that 
he was hospitalized in December 1973, but not because of an 
acute swelling in his testicles.  He stated that he was 
admitted because they were going to do a triple arthrodesis.  
The appellant testified that they prepped him for surgery by 
shaving his legs from his abdomen to his toes.  He stated 
that someone came in and informed him that they were going to 
put a catheter in him.  He stated that he had never had any 
problems with his bladder before going in for this 
hospitalization.  The appellant stated that when they came to 
get him in the morning, they cranked the bed up, which put 
pressure on his abdomen and bladder and he blacked out 
because of the pain.  He stated that when he woke up, the 
doctor informed him that the catheter had been put in 
incorrectly-that the catheter had not been placed totally 
inside the bladder.  He stated that it caused an infection, 
which caused him to run a fever.  He stated that the doctor 
stated that they had done emergency surgery to relieve the 
swelling.

The appellant stated that they informed him that they removed 
his left testicle, although he would feel that both of them 
were there.  He stated that he was in the hospital for "a 
few months."  He stated that he began having bowel 
incontinence.  He stated that he did not remember signing a 
release for them to do the surgery that he underwent.  The 
appellant stated that before going into the hospital, he had 
no sexual dysfunction problems.  He stated that he now had to 
wear an exterior bag because of his bladder dysfunction.  He 
stated that he would get urinary tract infections.

As to his claim for a higher rate of special monthly 
compensation, the appellant stated that his wife had to help 
him in and out of the shower and would have to clean up the 
bed when he wets it.  He stated that his wife has to make 
sure he takes his medication.  The appellant stated that he 
has bowel incontinence about three or four times per month.

The appellant was asked if he had been told by doctors that 
his bowl and bladder dysfunctions were all residuals of the 
operation he underwent at VA, he stated, "That's what they 
have said, . . . medically wise, it's too deep for me, and . 
. ."

The hearing officer informed the appellant of the following:

Benefits have been denied based upon the 
claim under 38 U.S.C. § 1151 as not well 
grounded.  Basically, because the 
evidence at least as reviewed did not 
establish the cause-and-effect 
relationship as stated today.  To 
establish such a well-grounded claim, you 
would have to submit evidence of such 
cause-and-effect problem.  You've 
indicated the doctors have told you all 
that cause-and-effect stuff, but we don't 
have any of that on record.  The VA has a 
duty to tell you what it would take to 
get-to establish a well-grounded claim, 
and it would be medical evidence of such 
cause-and-effect relationship. . . .

The appellant noted that his special monthly compensation 
claim was based upon a favorable finding of his 38 U.S.C.A. 
§ 1151 claim.  The appellant stated something about his 
records being lost, but his statements were unclear as to 
what he meant by his records being lost.

The appellant underwent a VA examination in June 1997.  The 
VA examiner reported the following history:

The patient is a 62[-]year[-]old United 
States Marine Corps veteran who was shot 
in the leg in 1953 in Korea and was sent 
back stateside and stayed on active duty 
until 1965 until leg swelling and 
numbness, and [deep vein thrombosis] 
complications forced him to retire.  He 
went to Bethesda for a neurological 
workup and Orthopedics reconstructed his 
wounds.  The VA took over his care and 
the patient had partial bowel and bladder 
function at that time.  The appellant 
went into the hospital for an 
arthrodesis.  After the third morning, on 
the day of surgery, when they adjusted 
the bed getting ready to transport him 
from surgery, he felt a tremendous pain 
that started in his groin and went right 
up to his head.  There was a loud popping 
sound and then he blacked out.  The 
patient's temperature then shot up 
greater than 103 and the patient went to 
surgery for an exploratory where they 
opened up his scrotum, pelvis, and 
abdomen.  They found that the infection 
had started from a Foley catheter which 
had been inserted 24 hours earlier, but 
the balloon had been inflated in the 
urethra.  Because of the infection, the 
patient lost the left testicle and the 
patient had a suprapubic tube placed for 
5-6 months which eroded into an abdominal 
artery which caused bleeding.  It was 
replaced, but the patient still had 
fistula with seepage which was present 
for about one year and this was removed 
and healed.  The appellant in 1974 was 
given a leg bag and a catheter he 
continues to use.  He reports he has lost 
his sex drive and the Caverject does not 
seem to help.  Because of this, it has 
caused problems in his marriage.  The 
appellant also has a medical background 
for fracture of the right ankle and a 
sprained left ankle.

The VA examiner examined the appellant and stated that the 
appellant did not have a left testicle.  He noted that the 
appellant was wearing a condom catheter.  The lower 
extremities revealed no reflexes, and the VA examiner stated 
that the appellant had no sensation from the waist down.  The 
relevant diagnoses were bladder dysfunction secondary to 
neurogenic bladder and sexual dysfunction secondary to 
paraplegia.  The VA examiner stated the following opinion:

With regard to whether or the additional 
disabilities resulted from 
hospitalization, according to review of 
the C-file, there was no documented 
evidence.  However, the patient's report 
remains consistent that the injury did 
occur in the setting of hospitalization 
during his third arthrodesis.  However, 
unless adequate documentation can be 
found with regard to a level of 
neurological function before that period 
of time, it would be extremely difficult 
to provide an opinion which would be 
accurate and correct.

The appellant underwent a VA examination (for peripheral 
nerves) in December 1997.  The VA examiner reported the 
appellant's medical history both from the appellant and from 
reviewing the claims file.  The appellant reported that 
following his hospitalization from 1973 to 1974, he had had 
urinary incontinence requiring an external catheter.  He 
described it as primarily as urge incontinence and dribbling.  
He reported no bowel incontinence except occasional accidents 
when he passed gas.  The assessment was as follows:

In summary, this man has paraparesis as 
described with a sensory level at about 
T12 and diminished reflexes in his legs.  
I should also add that rectal tone was 
fairly good.  These findings would 
suggest neurological deficits referable 
to bilateral lumbosacral radiculopathy 
and/or clonus lesions consistent with a 
cauda equina syndrome which apparently is 
old.  He apparently has some problems 
with neurogenic bladder or at least some 
problems with urge and dribble 
incontinence.  He has been seen by 
urology with a more detailed description 
of this problem.  This could be related 
to coexistent lumbosacral radiculopathy.  

The appellant underwent a VA examination (for genitourinary 
system) in December 1997.  The VA examiner noted that he was 
to review the claims file and provide a medical opinion as to 
whether or not the disability claims are associated with the 
appellant's VA hospitalization.  Upon physical examination, 
the VA examiner noted that the appellant was confined to a 
wheelchair.  There were well-healed left paramedian and 
suprapubic scars, as well as a dimple in the midline above 
the pubis, secondary to a previous suprapubic catheter site.  
There were no open draining sinuses or other abnormalities.  
There were no masses, tenderness, or organomegaly palpable.  
Examination of the genitalia revealed a condom catheter in 
place.  The scrotum was intact with normal testes and 
epididymis bilaterally.  There was no induration, tenderness, 
or absence of normal structures within the scrotum.  The VA 
examiner added a parenthetical stating, "There are frequent 
references throughout the patient's medical records as to him 
having had a left orchiectomy; in fact, this did not occur 
and he has both testes in place."  The VA examiner reported 
the appellant's medical history and reported the medical 
history he reviewed from the claims file.  The VA examiner 
stated the following:

To summarize this patient's 
hospitalization, he was apparently 
hospitalized on the neurosurgical service 
as an acute admission with complaints 
related to his lower extremities and [] 
acute urinary retention.  A Foley 
catheter placed at that time subsequently 
led to a secondary urinary tract 
infection and left epidid[]ymo-orchitis.  
In order to help clear the epididymitis, 
the urethral catheter was removed and a 
suprapubic catheter was placed.  The left 
scrotum was explored at the same time on 
January 16th.  The patient recovered from 
his surgery and no documentation 
available on the records reviewed to 
indicate that the patient spent any time 
in intensive care or ran a high fever at 
the time of his onset of epididymo-
orchitis.

With reference to the patient's sexual 
dysfunction, this does not appear to be 
related in time with this particular 
hospitalization.  His bladder 
dysfunction, which has resulted in the 
need to wear a condom catheter and 
without voluntary voiding control, 
apparently had its onset about the time 
he presented for this admission.  There 
is nothing in the medical records to 
indicate that anything which transpired 
during this admission caused or 
aggravated a pre-existing neurologic 
condition which created his bladder 
dysfunction.

The appellant had a hearing before this Board Member in 
October 1998.  The appellant's representative stated that he 
was not going to address the additional claims for 
compensation for sexual dysfunction because "winning the 
bladder issue would bring up the sexual issue down the line . 
. ."  The appellant's representative stated that he felt 
that there was enough positive and negative evidence for the 
appellant to win his 1151 claim.

The appellant testified that in 1973, he was scheduled for 
bilateral triple arthrodesis.  He stated that he was admitted 
to the hospital for blood testing and chest x-rays, but that 
the admission records had been lost.  He stated that they 
shaved his body on both sides and inserted an IV and a 
catheter.  He stated that they had tied his legs to the sides 
of the bed.  He stated that later on, he had a problem with 
his groin area and stomach and complained about his stomach 
pains.  The appellant stated that the nurse tried to help him 
by loosening his legs.  He stated that she tilted the bed and 
cranked it up.  He stated that he continued to complain of 
pain and that the doctor would not give him pain medication 
because he was going to be undergoing surgery.  He stated 
that they gave him Tylenol and that he was sweating during 
the night.  He stated that he continued to complain about the 
pain, but that the nurse informed him that he did not have a 
fever (without taking his temperature) and that she informed 
him that he had blood in his urine.  The appellant stated 
that if he saw a patient lying in bed with blood in his urine 
that he would have questions, but that no one was concerned. 

He stated that the next morning they cranked up his bed and 
that because he was in so much pain, he passed out.  He 
stated that he did not remember anything from then on, 
although he remembered hearing a muffled voice that said 
something about getting his temperature down to 103.  He 
stated that he was in intensive care for two days recovering 
from emergency surgery.  The appellant stated that the doctor 
informed him that the person who inserted the catheter had 
blown up a bubble before it was in his bladder and that the 
blood had worked its way through from the bladder into the 
bag.  He stated that the doctor informed him that they went 
in and released pressure from his bladder and opened up his 
scrotum and "laid everything out of the scrotum onto the 
table."  He stated that the doctor said that they had 
dissected his testicle, which left nothing because it was so 
infected that they had to remove it.

The appellant stated that he was there for six months because 
his wife could not take care of him.  He stated that he had 
to come back to VA because of retention in his bladder and 
that he did not have any such problem until he was 
hospitalized in December 1973.  The appellant noted that he 
was wearing an exterior bag now.  He stated that he had to 
drain his bladder by catheterizing himself.  He stated that 
he was having difficulty with his bowels as well.  The 
appellant was asked by this Board Member how the bowel 
dysfunction was related to the bladder dysfunction.  The 
appellant stated that he had spoken to a doctor who informed 
him of how it was related.  He stated that the doctor was a 
well-renowned urologist, but that he promised the doctor that 
he would not use his name.  This Board Member asked the 
appellant if he could get that doctor to write a letter to 
that effect and that he would be willing to leave the claims 
file open to allow him to obtain such a statement.  The 
appellant stated that he had asked the doctor at a fishing 
tournament and implied that he did not want to ask the doctor 
for an opinion.  This Board Member asked the appellant if 
there were any other records that could be obtained.  The 
appellant stated that doctors he had spoken with had died and 
that a lot of his records were lost or missing.

The appellant's representative stated that the fact that the 
appellant's neurogenic bladder had not been diagnosed prior 
to his hospitalization at VA was positive evidence of an 
association between the bladder dysfunction and VA 
hospitalization.

I.  Section 1151

In Gardner v. Derwinski, 1 Vet. App. 584, (1991), the Court 
of Veterans Appeals (the Court) invalidated 38 C.F.R. § 3.358 
(c)(3) (1990), one of the enabling regulations under 38 
U.S.C.A. § 1151 (formerly 38 U.S.C.A. § 351), on the grounds 
that that section of the regulation, which included an 
element of fault, did not properly implement the statute.  
The Court's decision was appealed to both the United States 
Court of Appeals for the Federal Circuit  and the Supreme 
Court.  Both affirmed the decision.  Gardner v. Derwinski, 1 
Vet. App. 584 (1991), aff'd sub nom, Gardner v. Brown, 5 F.3d 
1456 (Fed. Cir. 1993), aff'd, Brown v. Gardner, 513 U.S. 115 
(1994).  Thereafter, the Secretary of VA (the Secretary) 
sought an opinion from the Attorney General of the United 
States as to the full extent to which benefits were 
authorized under the Supreme Court's decision.  On March 16, 
1995, amended regulations were published deleting the fault 
or accident requirement of 38 C.F.R. § 3.358.

The provisions of 38 U.S.C.A. § 1151 (West 1991) provide that 
where there is no willful misconduct by the veteran, as in 
this case, additional disability resulting from a VA 
hospitalization, medical or surgical treatment causing 
injury, or aggravation thereof, shall be compensated as if 
service connected.  While the statute requires a causal 
connection, not every additional disability is compensable 
because 38 C.F.R. § 3.358(c) (1998) provides that it is 
necessary to show that additional disability is actually the 
result of a disease or injury or aggravation of an existing 
disease or injury and not merely coincidental therewith.  
Compensation is not warranted for the continuance or natural 
progress of a disease or injury.

The new VA regulations with respect to claims for benefits 
under 38 U.S.C.A. § 1151, as interpreted following the 
opinion of the Attorney General, preclude compensation where 
disability (1) is not causally related to VA hospitalization 
or medical or surgical treatment or (2) is merely 
coincidental with the injury, or aggravation thereof, from VA 
hospitalization or medical or surgical treatment, or (3) is a 
continuance or natural progress of disease or injury for 
which VA hospitalization or medical or surgical treatment was 
authorized, or (4) is the certain or near certain result of 
the VA hospitalization or medical or surgical treatment.  If 
there is no willful misconduct, the additional disability 
will be compensated, as if service connected, if it does not 
fall into one of the above-listed exceptions.

During the pendency of the instant appeal, 38 U.S.C. § 1151 
was amended, effective October 1996.  The amendment 
reinstituted a requirement of fault for recovery under the 
provisions of 38 U.S.C.A. § 1151.  In Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991), the Court held that where the law 
or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran will apply unless the law or regulations provide 
otherwise.  Here, it is clear that the version of the law 
prior to the recent amendment is more favorable since it does 
not require an element of fault on the part of VA, and thus 
this version will be applied.

The Board must note that regardless of Karnas, in a precedent 
opinion dated December 31, 1997, the Acting General Counsel 
of VA concluded that the term "all claims for benefits under 
38 U.S.C. § 1151, which governs benefits for persons disabled 
by treatment or vocational rehabilitation, filed before 
October 1, 1997, must be adjudicated under the provisions of 
section 1151 as they existed prior to that date."  VAOPGPREC 
40-97 (December 31, 1997).  The appellant's claims for 
compensation under 38 U.S.C.A. § 1151 were filed in January 
1990 and thus, as stated above, will be considered under the 
law and regulation that do not require fault on behalf of VA.

Prior to reaching a determination on the merits of the claim, 
the Board notes that 38 U.S.C.A. § 5107(a) requires that a 
well-grounded claim be submitted.  In making a claim, the 
appellant has the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  38 U.S.C.A. § 5107(a).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  

Considering compensation under § 1151 differs from that of a 
claim for service connection in that the appellant is not 
alleging that the current disability was incurred or 
aggravated in service.  Rather, the appellant is alleging 
that he incurred a disability from VA hospitalization or 
medical or surgical treatment at a VA facility which caused 
or aggravated an injury.  Regardless of the difference, the 
appellant needs to show incurrence or aggravation of a 
disability from VA hospitalization or medical or surgical 
treatment at a VA facility and a medical nexus between the 
current disability and the VA hospitalization or medical or 
surgical treatment at a VA facility.  It must be noted that 
lay testimony can be used to make a claim well grounded; 
however, an issue of whether VA hospitalization or medical or 
surgical treatment at a VA facility caused or aggravated an 
injury would need competent medical evidence of a nexus 
between the disability and the VA treatment for the claim to 
be well grounded.  

In the October 1998 Board hearing, the appellant's 
representative stated that he believed that the issue of 1151 
for bladder dysfunction, when balancing the positive and 
negative evidence, that the appellant could win on this 
issue.  He then stated that he would not address the other 
issues at the hearing.  The Board will address the claim for 
compensation for bladder dysfunction first, and will address 
the other claims for compensation for bowel dysfunction, 
sexual dysfunction, and loss of the left testicle following 
the claim for bladder dysfunction.  

The appellant has brought forth evidence of a current bladder 
dysfunction in that he wears a condom catheter.  However, the 
appellant has not brought forth evidence that the current 
bladder dysfunction is related to VA hospitalization or 
medical or surgical treatment at a VA facility which caused 
or aggravated an injury.  There is no evidence, other than 
the appellant's contentions, that shows a relationship 
(either etiological or causal origin, or aggravation) between 
his current bladder dysfunction and the treatment he received 
at VA from December 1973 to May 1974.  In fact, there is 
negative evidence.  As stated above, lay assertions of 
medical diagnoses or causation do not constitute competent 
evidence sufficient to render a claim well grounded.  See 
Espiritu, 4 Vet. App. at 494; see also Edenfield, 8 Vet. App. 
384, 388 (1995).  

The claims folder has been reviewed by several VA examiners.  
In a July 1995 medical opinion, the VA examiner noted that he 
had reviewed the hospital summary from December 1973 to 
February 1974.  It was his opinion that the appellant's 
undiagnosed neurologic disability, which affected his lower 
extremities, was "much more likely, and probable, that the 
same process ha[d] caused [the appellant's] bladder 
difficulties."  In a June 1997 VA examination report, the VA 
examiner stated that as to additional disabilities resulting 
from the VA hospitalization, "according to review of the C-
file, there was no documented evidence."  In a December 1997 
VA examination report, the VA examiner stated the following:

With reference to the patient's sexual 
dysfunction, this does not appear to be 
related in time with this particular 
hospitalization.  His bladder 
dysfunction, which has resulted in the 
need to wear a condom catheter and 
without voluntary voiding control, 
apparently had its onset about the time 
he presented for this admission.  There 
is nothing in the medical records to 
indicate that anything which transpired 
during this admission caused or 
aggravated a pre-existing neurologic 
condition which created his bladder 
dysfunction.

(Emphasis added.)  No medical professional has attributed the 
appellant's current bladder dysfunction to treatment received 
at VA, and the claim for compensation for bladder dysfunction 
under the provisions of 38 U.S.C.A. § 1151 is not well 
grounded.

The Board is aware that the VA examiner who conducted the 
June 1997 examination stated that the "patient's report" 
remained consistent that "the injury did occur in the 
setting of hospitalization during his third arthrodesis."  
However, upon making that statement, the VA examiner 
clarified that without adequate documentation as to the level 
of the appellant's neurological function before that period 
of time, "it would be extremely difficult to provide an 
opinion which would be accurate and correct."  Regardless of 
the VA examiner's statement about not having evidence of the 
appellant's neurological function before his hospitalization, 
the Board finds that the VA examiner's statement that the 
"patient's report" was consistent that the injury occurred 
during the hospitalization was based solely on the 
appellant's medical history, which has been shown to be 
wholly inaccurate on numerous occasions.  (The appellant's 
credibility will be discussed below.)  The Board gives no 
weight to the appellant's history and any medical opinion 
based on such history, and the claim is still not well 
grounded.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
Thus, the VA examiner's comment is inadequate to establish a 
nexus between the appellant's hospitalization and his current 
bladder dysfunction.

The Board must note that it has thoroughly reviewed the 
claims file, and finds that the appellant's statements and 
testimony provided on behalf of his claim are inherently 
incredible.  The appellant's credibility has been questioned 
by medical professionals and this Board Member upon observing 
the appellant at the Board hearing and gives the appellant's 
statements and testimony no credibility.  The reasons for 
this finding follow.

In March 1961, the appellant was seen at the hospital 
complaining of having been struck in the head and robbed.  
The examiner stated, "It soon became evident later, however, 
that [the appellant] had not been robbed apparently, since 
his wallet was intact."  The examiner also noted that the 
appellant because "rapidly asymptomatic" during his 
hospitalization.  Based on the examiner's findings, he/she 
found the appellant's story of being robbed incredible.  The 
examiner determined that the appellant had struck his own 
head during a period of self pity.

The service medical records establish that the appellant was 
discharged from service in 1965 because of severe pes planus.  
The appellant had a consultation in April 1972.  The VA 
examiner stated that the appellant had been admitted to the 
hospital for bilateral foot pain.  "The patient's symptoms 
refer[r]ed to 1952, when he had his right foot 'almost blown 
off' in a land mine.  The patient was a marine in Korea at 
that time and managed his foot by urinating on it daily."  
The appellant underwent a VA examination in July 1972 and he 
reported to the VA examiner that he had suffered a shell 
fragment wound in 1953 with the right ankle.  "He states in 
the intervening years beginning a year after his shell 
fragment wound he ha[d] pain, numbness, weakness, and even 
swelling of the right ankle."  

Review of the appellant's DD214 reveals no medals or 
decorations indicative of the appellant receiving an injury 
during his service during the Korean Conflict.  In the 
appellant's original claim for service connection, which he 
filed in May 1972, he stated that the disabilities for which 
he sought service connection were "bilateral foot 
condition" and "bilateral leg condition" and that date 
that these disabilities began was in 1963.  Such statements 
made by the appellant in his application for service 
connection are completely inconsistent with his report to the 
VA examiners that he had his right foot "almost blown off" 
in 1952 and that he received a shell fragment wound to his 
right ankle in 1953.  The record reflects that the appellant 
did serve in Korea, but it does not reflect that the 
appellant incurred any injuries in war nor that he engaged in 
combat.  The Board finds that the statements made by the 
appellant to the VA examiners are inherently incredible.  
Additionally, in the rating decision which granted service 
connection for bilateral pes planus, the RO accurately noted 
the following:

On [VA] examination veteran gave history 
of suffering a shell fragment wound 1953.  
There is no record of such an injury in 
service and the diagnosis by the examiner 
of residuals, shell fragment wound, 
abdomen, right leg, and right ankle, are 
not established on the basis of service 
medical records.  Veteran on his original 
claim did not file for shell fragment 
wounds.

The appellant was examined in September 1974.  The VA 
examiner noted that he did not have the appellant's claims 
file with him.  He stated that the appellant denied "ever 
having had flat feet" and instead reported "prolonged and 
intensive treatment for residuals of mine injuries with 
shrapnel fragments involving both legs and ankles."  The 
Board must point out that the appellant's story had changed 
from injuring his right ankle due to a land mine or shrapnel 
to both ankles being injured by such.  Additionally, the 
appellant reported "that he again suffered shell fragment 
wound[s] of both legs and the left ankle in 1961."  The VA 
examiner had an opportunity to review the claims file 
following his examination of the appellant.  The VA examiner 
noted that there was no question as to the physical findings 
he made in the September 1994 examination report and that, 
"Since the veteran's history has proved so unreliable[,] 
there appears to be no reason to return him for re-
examination."  The appellant's inconsistencies in this story 
as to how he began having problems with his feet speak for 
themselves.  Again, the Board finds that the appellant's 
statements are inherently incredible.

The appellant underwent a VA examination in December 1993.  
The VA examiner stated, "[The appellant] is paraplegic with 
total loss of the use of both legs secondary to injuries of 
the lower extremities in Vietnam."  The appellant 
additionally reported that he had not walked since 1973.  In 
a February 1979 VA hospitalization summary report, the 
appellant reported that he became paraplegic in the Vietnam 
war.  "The patient was hospitalized for 4 years after his 
injury and had many chronic physical problems because of this 
injury which left him paraplegic."  The appellant served 
during the Vietnam era; however, his records do not reflect 
that he was in Vietnam.  Initially, he had reported injuries 
from Korea and now his story had changed to injuries from 
Vietnam to the extent that he reported that he became 
paraplegic from an injury in Vietnam.  In an article that the 
appellant submitted about himself, it stated, "In 1965, [the 
appellant] lost the use of his legs."  The article later 
stated, "[The appellant's] athletic career seemingly came to 
halt in 1965.  Shrapnel that he took while fighting in Korea 
led to a deterioration of his lower extremities, [the 
appellant] said."  The appellant's story keeps changing 
throughout the record.  He has shown that his stories are 
inherently incredible, and as stated above, the Board gives 
his statements and testimony no probative value.  

In this case, the medical opinions are clear in that the 
medical records do not support a finding that the appellant's 
bladder dysfunction is a result of VA hospitalization.  The 
appellant has not submitted a medical opinion which relates 
the hospitalization to his bladder dysfunction.  He must 
submit some basis for finding his claim plausible and he has 
not done so.  The Board has determined that the appellant has 
not submitted a well-grounded claim for compensation based 
upon 38 U.S.C.A. § 1151 for bladder dysfunction.

The Board notes that the appellant's claims for compensation 
based upon 38 U.S.C.A. § 1151 for bowel dysfunction and 
sexual dysfunction are also not well grounded.  The appellant 
has not brought forth any competent evidence of a current 
diagnosis of bowel dysfunction.  In fact, the appellant 
reported to the VA examiner in December 1997 that he had no 
bowel incontinence except when he would occasionally have an 
accident when passing gas.  This does not establish the 
existence of a current bowel dysfunction.  Additionally, no 
medical professional has given him a diagnosis of such.  As 
to the sexual dysfunction, in the December 1997 VA 
examination report, the VA examiner stated that the 
appellant's sexual dysfunction "did not appear to be related 
in time with this particular hospitalization."  This 
provides a negative nexus between the VA hospitalization and 
the appellant's sexual dysfunction.  The appellant has not 
brought forth evidence of a well-grounded claim for 
compensation based upon 38 U.S.C.A. § 1151 for bowel 
dysfunction and sexual dysfunction.

As to removal of the appellant's left testicle, one VA 
examiner has stated that the appellant did not have a left 
testicle present.  However, the VA hospitalization summary 
reports from the hospitalization for which he claims they 
took his left testicle reveal that his left testicle, 
although removed during exploration, was replaced.  
Additionally, when examined by the VA examiner in December 
1997, he stated, "There are frequent references throughout 
the patient's medical records as to him having had a left 
orchiectomy; in fact, this did not occur and he has both 
testes in place."  Just because the VA examiner, in June 
1997, found that the appellant was missing a left testicle 
does not provide evidence of a well-grounded claim for 
compensation based upon 38 U.S.C.A. § 1151 for loss of left 
testicle.  That VA examiner did not relate the loss of the 
appellant's left testicle to the VA hospitalization.  
Regardless, the Board finds that the preponderance of the 
evidence is against a finding that the left testicle was 
removed.  The VA treatment reports from the appellant's 
hospitalization, made in proximity to the hospitalization 
outweigh the VA examiner's finding that there was only one 
testicle.  Additionally, the VA examiner who examined the 
appellant in December 1997 stated specifically that the 
appellant had both testicles present.  Thus, the Board 
determination is substantiated by the medical evidence of 
record.

Although VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to a claim when it is 
determined to be not well grounded, it may be obligated under 
38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette, supra.  Here, the RO fulfilled its obligation 
under section 5103(a) in the issuance of a statement of the 
case in February 1996 and a supplemental statements of the 
case in February 1997, July 1997, and March 1998.  

Additionally, the hearing officer at the May 1996 RO hearing 
provided the appellant with the following:

Benefits have been denied based upon the 
claim under 38 U.S.C. § 1151 as not well 
grounded.  Basically, because the 
evidence at least as reviewed did not 
establish the cause-and-effect 
relationship as stated today.  To 
establish such a well-grounded claim, you 
would have to submit evidence of such 
cause-and-effect problem.  You've 
indicated the doctors have told you all 
that cause-and-effect stuff, but we don't 
have any of that on record.  The VA has a 
duty to tell you what it would take to 
get-to establish a well-grounded claim, 
and it would be medical evidence of such 
cause-and-effect relationship. . . .

At the Board hearing, this Board Member asked the appellant 
if there were any additional records that VA could obtain to 
support the appellant's claim.  He stated no.  In this 
respect, the Board is satisfied that the obligation imposed 
by section 5103(a) has been satisfied.  See Franzen v. Brown, 
9 Vet. App. 235 (1996) (VA's obligation under sec. 5103(a) to 
assist claimant in filing his claim pertains to relevant 
evidence which may exist or could be obtained).  See also 
Epps v. Brown, 9 Vet. App. 341 (1996) (sec. 5103(a) duty 
attaches only where there is an incomplete application which 
references other known and existing evidence that pertains to 
the claim under consideration); Wood v. Derwinski, 1 Vet. 
App. 190 (1991) (VA's duty is just what it states, a duty to 
assist, not a duty to prove a claim).

II.  Higher rate of special monthly compensation

The appellant is in receipt of special monthly compensation 
pursuant to 38 U.S.C.A. § 1114(l) (West 1991 & Supp. 1998) on 
account of loss of use of both feet.  Additional special 
monthly compensation is available where a veteran has 
paraplegia with loss of use of both legs and loss of anal and 
bladder sphincter control.  38 U.S.C.A. § 1114(o) (West 1991 
& Supp. 1998); 38 C.F.R. § 3.350(e)(2) (1998).

The appellant is service-connected for loss of use of both 
feet, postoperative residuals, bilateral pes planus with 
bilateral triple arthrodesis, bilateral pseudoarthrosis talo 
navicular area, left tibial nerve neurolysis, dysphesia left 
foot with tender scars and bilateral ischial weight bearing 
braces.  The appellant is not service-connected for 
paraplegia.  Additionally, the Board has determined that the 
appellant has not submitted a well-grounded claim for 
compensation based upon 38 U.S.C.A. § 1151 for bladder 
dysfunction and bowel dysfunction.  Thus, the appellant's 
service-connected disabilities do not qualify for an 
increased amount of special monthly compensation under the 
criteria cited above and the preponderance of the evidence is 
against his claim.



ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 (West 
1991) for bladder dysfunction, bowel dysfunction, sexual 
dysfunction, and removal of left testicle is denied.  
Entitlement to a higher rate of special monthly compensation 
based on a higher level of aid and attendance under 38 
U.S.C.A. § 1114(o) is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

